Case 1:20-cv-00945-LO-TCB Document 16 Filed 03/16/21 Page 1 of 3 PageID# 139




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



   Carlos Alexis Martinez Garcia,

                          Plaintiff,
           V.                                                Case No. 1:20-cv-0945
                                                             Hon. Liam O'Grady
   Mega Auto Outlet, et at.,

                          Defendants.


                                             ORDER


       This matter arises from a dispute over financial improprieties that occurred when Plaintiff

exchanged his existing vehicle for credit toward another partially financed vehicle sold by

Defendant Mega Auto Outlet. See generally Dkt. 1. Plaintiff alleges that the Defendant, a used-

car dealer, forged purchasing documents and then unlawfully sold a falsified credit contract to a

third-party assignee in connection with the Parties' transaction. See id. at 1.

       Plaintiff filed a complaint on August 21,2020, asserting causes of action arising under

the Federal Truth in Lending Act(TILA), 15 U.S.C. § 1640; the Equal Credit Opportunity Act

(ECOA), 15 U.S.C. § 1691(e); the Virginia Consumer Protection Act(VCPA), Va. Code Ann.

§ 59.1-200; and for Virginia common law fraud. See generally id.

       After Defendant failed to answer the complaint. Plaintiff requested and the Clerk entered

default in early December 202. Dkts. 7, 8. Thereafter, on January 29, 2021, Plaintifffiled a

motion for defaultjudgment and noticed a hearing before the Magistrate Judge on February 12,

2021. Dkts. 10, 11,12. In an abundance ofcaution, the Magistrate Judge eschewed a hearing

and instead issued an Order to "allow any interested party to file an objection [to the default

judgment motion] by Monday, February 22,2021 at 5:00 p.m. See Dkt. 13, at 1. No party filed
Case 1:20-cv-00945-LO-TCB Document 16 Filed 03/16/21 Page 2 of 3 PageID# 140
Case 1:20-cv-00945-LO-TCB Document 16 Filed 03/16/21 Page 3 of 3 PageID# 141
